Motion Granted; Appeal Dismissed and Memorandum Opinion filed
September 27, 2022.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-22-00364-CR

                         TREASURE SMITH, Appellant
                                          V.
                       THE STATE OF TEXAS, Appellee

            On Appeal from County Criminal Court at Law No. 12
                           Harris County, Texas
                       Trial Court Cause No. 2339436

                          MEMORANDUM OPINION

      Appellant was convicted of assault of a family member. Subsequently, the
trial court granted appellant’s motion for new trial.

      Generally, we only have jurisdiction to consider an appeal by a criminal
defendant when there has been a final judgment of conviction. See Workman v.
State, 170 Tex. Crim. App. 621, 343 S.W.2d 446, 447 (1961); McKown v. State,
915 S.W.2d 160, 161 (Tex. App. – Fort Worth 1996, no pet.). Because appellant
has been granted a new trial, there is no final conviction to appeal.

      We grant appellant’s motion to dismiss and dismiss the appeal for want of
jurisdiction.


                                   PER CURIAM

Panel consists of Justices Spain, Poissant, and Wilson
Do Not Publish — Tex. R. App. P. 47.2(b)




                                          2